DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.




Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh et al (US 2014/0279294) [hereinafter referred to as Field] in view of Kapoor et al (US 10,430,799) [hereinafter referred to as Kapoor].


Regarding claim 1, the prior art reference Field discloses a system for orderfilling trip allocation at a retail facility, comprising: one or more databases holding historical trip performance data, facility worker data and available trip data “[0190] FIG. 5 depicts for one embodiment, task list 500 for a mobile fulfillment application that may be executed on a hand held or other form of client device (such as that described with reference to FIG. 3). In one embodiment, the task list may be divided into high level tasks that may be undertaken by a picker (e.g., a store or warehouse employee). In one embodiment, such tasks may include, pick items 502, Search Orders 504, View BOPUS Only 506, View Distressed Only 508 (where "distressed" may refer to items having a limited time for fulfillment, such as an associated expiration date by which picking, shipping, or delivery needs to occur), View Items by Expiry 510 (such as ordered by the expiration or fulfillment time limit), Go To My Queue 512, or the like” and [0191]; 
a computing device equipped with at least one processor and configured to execute an allocation module;
a client device associated with an available facility worker and communicatively coupled to the computing device, the client device associated with the available facility worker configured to generate a first graphical user interface that permits the available facility worker to submit a request (see at least paragraphs [0075 – 0076 and 0148] to Field Darragh et al) to the computing device that the allocation module to assign an orderfilling trip to the available facility worker who submitted the request in response to the request submitted by the available facility worker (see at least paragraphs [0075- 0076 and 0148] to Field Darragh et al);
a client device associated with a manager of the facility and communicatively coupled to the computing device, the client device associated with the manager of the facility configured to generate a second graphical user interface that permits the manager of the facility to submit a request to the computing device for the allocation module to assign an orderfilling trip to the available facility worker (see at least paragraphs [0191 and 0192] to Field Darragh et al) specified in the request submitted by the manager of the facility in response to the request submitted by the manager of the facility (see at least paragraph [0198] to Field Darragh et al “In one embodiment, order processing device 428 may enable a store employee to interact, review, configure, and/or operate aspects of a fulfillment server”);
in response to a request received from the client device associated with a manager of the facility or from the client device associated with an available facility worker, the computing device executes the allocation module that when executed (see at least paragraphs [0075 – 0080 and 0148] to Field Darragh et al);
 identifies a number of available trips to be allocated during a defined time period in a facility using the available trip data, ranks each available trip for difficulty based on characteristics of each available trip using the historical trip performance data “[0281] In addition to those previously mentioned, below are examples of processes, operations, and benefits that may be accomplished by tracking the location of items and their respective "lifecycle" events: [0282] 1) The "best" store from which to fulfill an order (in combination with routing logic): [0283] Even with the use of routing logic, in today's world many businesses have no way of knowing which store location will provide the greatest likelihood of fulfillment. If an order isn't filled in the first pass it can be sent to another location for fulfillment, but this adds labor hours and becomes more expensive. Within each store there may be one or more Sku instances in one or more locations. By aggregating the Sku instances into locations and the locations into stores, one can find a store that will have the greatest chance of fulfilling the order for an item. [0284] 2) The "best" location within a store from which to pick an item for an order: [0285] A SKU instance may exist in multiple locations--in today's world fulfillers make an educated guess about where they should look for an item. If an item has a high (or relatively high) fulfillment confidence score, then one can find the locations with the highest confidence score and send the picker or customer to the best location without further delay.”; 
identifies available facility workers in the facility during the defined time period using the facility worker data “[0191] In one embodiment, pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. In one embodiment, the picker may have access and/or visibility to items that may not be selected by another picker. Also, in one embodiment, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like. In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the current environment of the store or warehouse, the picking queue for the picker or for a group of pickers, the urgency of certain items in terms of their need for fulfillment, etc.”);
and transmits information regarding the allocated mapped trip to the client device associated with the manager or to the client device associated with the available facility worker (see at least paragraph [0076] to Field Darragh et al).
Field does not appear to explicitly disclose “assign[ing] each available facility worker to a tenure category based on an amount of time the facility worker has worked at the facility, map[ping] each ranked available trip to a tenure category, and allocat[ing] a mapped trip to an available facility worker that is assigned to the same tenure category.” However, Kapoor discloses a system and method for determining a time threshold guarantee of a task for updating in a penalty clause of a service level agreement, further comprising assign[ing] each available facility worker to a tenure category based on an amount of time the facility worker has worked at the facility, map[ping] each ranked available trip to a tenure category, and allocat[ing] a mapped trip to an available facility worker that is assigned to the same tenure category (see at least column 4, lines 63-67 to Kapoor  and column 5, lines 54-66, to Kapoor.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Field and Kapoor, would yield a predictable result, specifically the system and method as recited in independent claim 1 and similarly recited  claims 9 and 17. It would have been obvious to one of ordinary skill in the art to modify the system and method for order fulfillment as recited by Field to include the system and method for determining and assigning tasks to employees as disclosed by Kapoor, in order to create a faster and more efficient order picking system, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 

Regarding claim 2, the prior art reference Field discloses the system of claim 1, wherein the characteristics of each available trip include a number of aisles in the trip, a number of slot locations in the aisles, a number of product cases to be retrieved by the facility worker, and a weight of the product cases to be retrieved during the trip “[0196] Note that once a picker (or in some cases, a customer) selects an item or items to "pick", they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in order to locate the item(s). These "hints" may be displayed on a screen of a hand held device, kiosk, or point of sale terminal, be projected onto a suitable screen, produce audible sounds indicating a relative closeness to an item (similar to a sonar "beep" or Geiger counter click), etc. Further, as noted the order in which a set of items is "picked" and hence the pick path presented to a store employee or customer may depend on one or more factors, including but not limited to the number of items, the size of an item, the weight of an item, the fragileness of an item, the value of an item, etc. The order and hence picking path may be constructed so as to minimize some factor or to provide a balance between one or more factors.” Regarding claim 3, the prior art reference Field discloses the system of claim 1, further comprising: a plurality of client devices each associated with an available facility worker and operable to verify performance of an allocated trip, each client device communicatively coupled to the computing device “[0201] In one embodiment, the location of a picker may be monitored and/or tracked by device 428 or another suitable device or system element. In one embodiment, a mobile client device being used by a picker may include a local area tracking mechanism. In one embodiment, a picker may use an individual picker tracker component that may be embedded, attached to, or carried by the picker. For example, a picker tracker may be embedded or attached to a security badge, or similar item. If local tracking information regarding a picker is available, then device 428 may notify the picker if they are near order items that may be ready for picking”. Regarding claim 4, the prior art reference Field discloses the system of claim 3 wherein the plurality of client device are operable to verify correct aisle location, correct slot location, correct product and correct amount of product during a trip “[0187] As has been described, embodiments of the invention are directed to a system and associated methods for determining a location of an item or items using a "tag" that is affixed to an item. The tag may be of any suitable form and operate by any suitable mechanism or technology (e.g., RFID or NFC) to enable transfer of some form of identifying data to a receiving device (e.g., a scanner). The transferred data may be used to identify the tag and by virtue of that information, to identify the item to which it is affixed (typically by reference to a database of previously collected data regarding the identity of a tag affixed to each of a set of known items). By also collecting identifying information from a region of a store, or a structure or fixture in a store on which the item is placed or arranged, the location of the item may also be determined. As described, this may enable the generation of information to assist an employee or customer in locating and selecting the item. This provides an enhanced order fulfillment process that may be used to fulfill an online order in a store”. Regarding claim 5, the prior art reference Field discloses the system of claim 3 wherein the plurality of client devices are smart glasses [0166] Client device 300 may also comprise input/output interface 338 configured for communicating with external peripheral devices or other computing devices, such as mobile devices and network devices. The peripheral devices may include an audio headset, display screen glasses, remote speaker system, remote speaker and microphone system, and the like.Regarding claim 6, the prior art reference Field discloses the system of claim 1, wherein the allocation module when executed maps the least difficult available trips to a tenure category associated with available facility workers with the least amount of time at the facility “[0196] Note that once a picker (or in some cases, a customer) selects an item or items to "pick", they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in order to locate the item(s)”. Regarding claim 7, the prior art reference Field discloses the system of claim 1 further comprising: a client device associated with a manager in the facility and communicatively coupled to the computing device, wherein information regarding the allocated mapped trip is automatically transmitted by the allocation module to the client device associated with the manager “[0191] In one embodiment, pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. In one embodiment, the picker may have access and/or visibility to items that may not be selected by another picker. Also, in one embodiment, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference”. *The examiner submits that the system and method as taught by the prior art discloses an interface that provides users (in particular employees) to access pick orders and pick order data. The examiner submits that there is no disclosure within the applied reference which would exclude or lead one of ordinary skill in the art to conclude that said access would be exclusionary of supervisors or other management.  As such, the examiner submits that enabling a supervisor access to pick information on a client device is implicit within the teachings of the prior art and therefore the above citation satisfactorily obviates the language of the claim in combination with the teachings of the other reference.Regarding claim 8, the prior art reference Field discloses the system of claim 1 further comprising: a client device associated with an available facility worker and communicatively coupled to the computing device, wherein information regarding the allocated mapped trip is automatically transmitted to the client device associated with the available facility worker “[0190] FIG. 5 depicts for one embodiment, task list 500 for a mobile fulfillment application that may be executed on a hand held or other form of client device (such as that described with reference to FIG. 3). In one embodiment, the task list may be divided into high level tasks that may be undertaken by a picker (e.g., a store or warehouse employee)”.

Claims 9-14, and 17-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687